                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TENNESSEE
                                KNOXVILLE DIVISION


      MALIBU BOATS, LLC,                         )
                                                 )
             Plaintiff/Counterclaim Defendant,   )
                                                 )
                                                 )       Case No. 3:18-cv-15-JPM-HBG
      v.                                         )       [consolidated with Case No. 3:19-cv-
                                                 )       225]
                                                 )
      SKIER’S CHOICE, INC.,                      )
                                                 )
             Defendant/Counterclaim Plaintiff    )



                                          JUDGMENT


      JUDGMENT BY COURT. This action having come before the Court for a trial by jury,
      the issues having been tried and the jury duly rendered its verdict on May 21, 2021 (ECF
      No. 225),

      IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED that, in accordance
      with the jury verdict for the Defendant:

      Claims 1 and 34 of U.S. Patent 9,260,161 are found to be INVALID and NOT
      INFRINGED by Skier’s Choice.

      Claim 1 of U.S. Patent 10,322,777 is found to be INVALID and NOT INFRINGED by
      Skier’s Choice.

      Claim 14 of U.S. Patent 10,322,777 is found to be INVALID.

      APPROVED:

        /s/ Jon P. McCalla
      JON P. McCALLA
      UNITED STATES DISTRICT COURT JUDGE

       May 24, 2021
      Date




Case 3:18-cv-00015-JPM-HBG Document 259 Filed 05/24/21 Page 1 of 1 PageID #: 11472
